DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2022.  
Applicant’s election without traverse of Invention I (claims 1-11) in the reply filed on 09/22/2022 is acknowledged.
Applicant did not elect from the subspecies election requirement, mailed on 08/08/2022. However, due to the election of Invention I, the election for subspecies B is now moot since B(ii) was directed to claim 13. The election requirement for subspecies B is now withdrawn. Regarding subspecies A, Examiner found the alternative embodiments while searching, so the search burden has been overcome. Since searching for the different environmental sensors of non-elected subspecies A(i)-(iii) resulted in no search burden, the subspecies A(i)-(iii) were examined. The requirement for election of species has been withdrawn.
Claims 1-11 are presently examined.
Specification
The disclosure is objected to because of the following informalities: Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g. pending, patented, abandoned) and publication numbers should be provided for any applications that have been published. Specifically, the Cross-Reference to Related Applications and/or paragraphs [0001] of the disclosure requires correction. Furthermore, any reference to attorney docket numbers appearing therein should be removed.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/990,714. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims render obvious the contactless sleep tracking device of the instant claims 1-11, reciting shared subject matter of using contactless sensors for sensing user motion and a sleep state, wherein the sensors use at least the same features of radar, ambient light, sound, and/or temperature to analyze for sleep information of the user.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/990,726. Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims render obvious the contactless sleep tracking device of the instant claims 1-11, reciting shared subject matter of using contactless sensors for sensing user motion and a sleep state, wherein the sensors use at least the same features of radar, ambient light, sound, and/or temperature to analyze for sleep information of the user.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
Independent claim 1 recites a system for evaluating a patient.  Thus, it is directed to statutory categories of invention.

Step 2A, Prong One
Claim 1 recites the following claim limitations:
determine, based on data received from the contactless sensor, that the user has entered a sleep state;
determine a transition time at which the user transitions from the sleep state to an awake state;
identify an environmental event, based on data received from the first environmental sensor, occurring within a time period of the transition time;
attribute the user waking to the environmental event based on the environmental event occurring within the time period of the transition time;
output an indication of the attributed environmental event as a cause of the user waking


These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper.  A human could reasonably collect physiological data and visible characteristics of a patient and the patient’s environment, and make a judgment based on the collected data as to the user’s sleep state and if the user is waking. The claims are drawn to a physician’s mental process of evaluating a patient. Thus, the claims recite limitations which fall within the 'mental processes' grouping of abstract ideas.  See MPEP 2106.04(a)(2)(III).
Additionally, reciting comparing and classifying/attributing collected data with little detail of what is being done, also fall within the 'mathematical concepts' grouping of abstract ideas. 

Step 2A, Prong Two
Claim 1 recites the following additional elements:
processing system receives data from the first environmental sensor and the contactless sensor;
processing system is configured to perform the above elements from 2A, Prong One. 


Electronically receiving a plurality of measurements is merely insignificant pre-solution activity (See MPEP 2106.05(g)).  
The reviewer understands the step of collecting sensor data and processing the data as referring to the mere use of a computer to perform an undisclosed algorithm to attribute the data to a user’s current sleep state and identify the user’s sleep state. In other words, the limitation refers to using a computer to collect and sort data of an individual to classify that individual’s current sleep state. Applicant’s disclosure at para. [0042] describes collecting and identifying environmental conditions, and para. [0074] describes collecting physiological data of the user to identify sleep state, personalized to the user and user’s environment.  This step is not extra-solution activity, but rather is the, albeit broad, solution related to the computer-implemented process of the claim.  However, the requirement to assign this task to a computer process or algorithm is neither particular enough to meaningfully limit the recited exception nor does it have more than a nominal relationship to the exception.  In other words, the breadth of the recited processing steps to classify or identify data is such that it substantially encompasses all applications of the recited exception, while the personalized output of the particular environment of the user represents a merely nominally relationship with the exception as it associates the output to all resultant likelihoods without condition.  In fact, the claimed step effectively constitutes mere instructions to apply the exception in a generic manner using a computer.  Further, there is no evidence of record that would support the assertion that this step is an improvement to a computer or a technological solution to a technological problem.  Rather, Applicant’s [0042], [0074] ultimately describe that the improvement of the claim relates to the data processing steps (predictive capabilities) rather than how the claim is using that data analysis and/or its results to practically apply the analysis.  (See MPEP 2106.04(d)(2), 2106.05(a), and 2106.05(f)).
Claim 1 recites use of a processing system comprising one or more processors (computer components) to perform data processing, without specifying the algorithm(s) used, and with little detail of what is happening. The recitation merely refers to relying on processors to carry out the steps of data processing to identify a user’s sleep state and output the identification.  In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).
Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity, and mere instructions to apply the exception using generic computer components (the processors). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A, Prong Two, integration of the abstract idea into a practical application, the additional elements in the claim amount to no more than insignificant extra-solution activity of data gathering and mere instructions to apply the exception using generic processor(s). The same analysis applies here in 2B and does not provide an inventive concept. Therefore, the claims are not patent eligible. Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims
Claims 2-3 and 5-11 recite limitations of type of sensor used to provide the data that is collected, and other computational components used to collect, process, or output data. This pre-solution activity of data gathering using sensors is well-understood, routine, and conventional in the field of art. The extra-solution and post-solution activity of further collecting data using sensors, comparing data, and outputting on a display are also well-understood, routine, and conventional in the field of art. (See  MPEP 2106.05(d) II. OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Even when viewed as a whole in combination with the independent claim 1, the BRI of claims reciting further analysis and output/display fail to add significantly more to the abstract idea.
Claims 4-5 and 7 further define the type of sensor data collected, and are merely limiting the physiological variables to a particular field of use: physiological signals including ambient light level, sound, and temperature change.  Even when viewed as a whole in combination with the independent claim 1, the BRI of claims reciting physiological signals to be sensed and collected do not add significantly more to the abstract idea.
Claims 4-7 and 10-11 further limit the abstract idea by introducing limitations which are indicative of concepts practically performable in the human mind (collecting additional data and comparing against further thresholds or attributes), as well as mathematical concepts (data collected and identified for output), and as such, the claims are not patent eligible for the same reasons provided for claim 1 above.
Claims 9-11  recite limitations of types of output based on the data collection and identification, with the post-solution activity of providing output to address the identified user state is well-understood, routine, and conventional in the field of art. Even when viewed as a whole in combination with the independent claim 1, the BRI of claims reciting suggesting or performing a treatment to the result of the data collection and classification fail to add significantly more to the abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) and  102(a)(2) as being anticipated by Maslik et al (WO 2018/220087 A1, hereinafter “Maslik”).
Regarding claim 1, Maslik shows a device (Figs. 2-5, sleep monitor 2; Figs. 2-3, 6, lighting device 4; p. 11, line 29-p. 12, line 5) comprising: a housing (cited Figs., also, p.28, lines 4-6 show that the devices comprising environmental sensors may be separate devices or a unitary device and therefore sharing a housing); a first environmental sensor (environmental sensor 30, 32, 34, 36 described on p. 12, lines 6-17; light sensor 52 described on p. 22, lines 21-30) housed by the housing; a contactless sensor (at least the motion sensor 28, as described on p. 12, line 25-p. 13, line 21), housed by the housing, that remotely monitors movement of a user (p. 12, line 25-p. 13, line 21); a processing system (p. 12, lines 6-17, processor 42), comprising one or more processors, housed by the housing, that receives data from the first environmental sensor and the contactless sensor, wherein the processing system is configured to: determine, based on data received from the contactless sensor, that the user has entered a sleep state (p. 13, line 23-p.  14, line 2); determine a transition time at which the user transitions from the sleep state to an awake state (p. 24, line 24-p. 25, line 8); identify an environmental event, based on data received from the first environmental sensor, occurring within a time period of the transition time (p. 22, lines 21-30 – based on measured light occurring during a time period of the transition time to show waking up, p. 22, line 31-p. 23, line 15; see also light sensor 36, which causes a user to wake up, p. 16, lines 20-24); attribute the user waking to the environmental event based on the environmental event occurring within the time period of the transition time (p. 16, line 20-p. 17, line 3, correlating the environmental event to sleep pattern/stages of the user); and output an indication of the attributed environmental event as a cause of the user waking (p. 17, lines 5-15; p. 24, line 24-p. 25, line 8; Figs. 1-2, 5-6 show output of analysis and output of any needed intervention to the user).  
Regarding claim 2, Maslik shows wherein the contactless sensor uses low-power continuous wave (CW) radar (p. 4, lines 6-26; p. 12, line 25-p. 13, line 21 - UWB radar, wherein it is well known that a UWB radar is a low-power CW radar).  
Regarding claim 3, Maslik shows wherein: the first environmental sensor is an ambient light sensor; andPage 2 of 8 Amdt. dated September 22, 2022Response to Restriction Requirement of August 8, 2022 wherein the processing system attributes the user waking at least in part to ambient light levels based on processing detected ambient light levels from the ambient light sensor (p. 22, line 21-p. 23, line 15 – light sensor 52).  
Regarding claim 4, Maslik shows wherein the processing comprises determining that an ambient light level has increased by at least a threshold amount (p. 8, lines 4-6; p. 9, lines 6-9; p. 10, lines 4-11 - threshold shown based on detection of amount of color and illuminance of ambient light; p. 18, lines 13-18 – correlating threshold/level of light with sleep environment; p. 22, line 21-p. 23, line 15 – correlating threshold/level of light with circadian rhythm and to adjust light amount accordingly).  
Regarding claim 6, Maslik shows a second environmental sensor (p. 15, line 28-p.16, line 2 – one or more environmental sensors are used to monitor and measure for environmental data, including temperature, humidity, noise, and light); and the processing system being configured to identify the environmental event comprises the processing system being configured to: compare data received from the first environmental sensor to a first threshold; and compare data received from the second environmental sensor to a second threshold, wherein the processing system identifying the environmental event is further based on: data received from the second environmental sensor, comparing data received from the first environmental sensor to the first threshold, and comparing data received from the second environmental sensor to the second threshold (refer to at least the rejection of claim 4 above, wherein if the environmental sensor monitors and measures for light, the light is repeatedly evaluated for levels of color and illumination against threshold(s) to analyze the user’s environment and adjust the light accordingly; p. 15, line 28-p.16, line 2 shows that the sensors are read multiple times according to their respective thresholds and ranges, p. 17, line 30-p. 18, line 11, in different locations to measure for the environmental data and adjust the environment for the user).  
Regarding claim 7, Maslik shows wherein the first environmental sensor is a temperature sensor and the environmental event is a temperature change (p. 15, line 28-p.16, line 12; p. 17, line 16-p. 18, line 11).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maslik in view of Auphan et al (US 2016/0015315 A1, hereinafter “Auphan”).
	Regarding claim 5, Maslik shows wherein: the first environmental sensor is an audio sensor and correlating sensed from the user’s environment and sleep state (p. 4, line 31-p. 5, line 4; p. 7, lines 18-20; p. 9, lines 28-30; p. 15, line 28-p.16, line 2 - expressly monitoring for noise using environmental sensors, wherein it is inherent that a microphone senses for noise; p. 16, lines 14-18 – audio sensor 34 used for monitoring and measuring for noise). Maslik discusses that Auphan teaches that it is known to use a microphone as an audio sensor for sensing the ambient noise of the user’s environment (Maslik refers to Auphan at p. 2, lines 6-14). Auphan expressly teaches a similar system and method of using different environmental sensors (para. 0008), including a microphone to obtain audio data to determine a sleep state of a user (para. 0014). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Maslik’s use of an audio sensor to expressly be microphone as taught by Auphan, since Auphan’s microphone performs the same function for the same purpose as Maslik.
Regarding claim 9, see the rejection of claim 5, which teaches modifying Maslik’s audio sensor to be a microphone. Maslik shows a wireless network interface housed by the housing; and an electronic display screen in communication with the housing components (Figs. 5-6 show mobile device 6 as part of sleep monitor 2 and light device 4; p. 17, line 30-p. 18, line 19 shows transmitting to an electronic display screen; as previously described in the rejection of claim 1 above, Maslik shows at p. 28, lines 4-6 that the devices comprising environmental sensors may be separate devices or a unitary device and therefore sharing a housing, and that these communicate with the mobile device comprising the display screen. Maslik, however, lacks expressly showing that the housing itself comprises a display screen) ; a microphone housed by the housing; a speaker housed by the housing; and a stand incorporated as part of the housing, wherein: the processing system is in communication with the wireless network interface, the electronic display screen, the microphone, and the speaker (Figs. 1-2, 5-6 show the claimed analysis and output, including visual and sound output, which inherently include a speaker; regarding the microphone – see the rejection of claim 5 above; p. 11, lines 5-27 show the claimed configuration and connectivity, including a wireless and cloud communication network).  Auphan teaches that it is known for the sleep monitoring device 1 to comprise its own visual display 18 integrated with the housing, while also being in communication with a mobile device 7, for the purpose of providing an immediate means of displaying information to the user via the sleep monitoring device (para. 0070, 0073; Figs. 2, 4). Since Maslik shows integrating various sensors and communication means within the device housing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Maslik’s device so that the housing comprises a visual display as taught by Auphan, for the purpose of providing an immediate visual output to a user from said housing, while also being in communication with the mobile device to output information to the mobile device.
Regarding claim 11, Maslik in view of Auphan renders obvious wherein the processing system is further configured to output the indication of the attributed environmental event via the electronic display screen (the housing comprising a visual display, as well as being in communication with the mobile device comprising a visual display), as described in the rejection to claim 9 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maslik in view of Auphan, and in further view of Horling et al (US 2018/0330589 A1, hereinafter “Horling”).
	Regarding claim 10, the combination of Maslik and Auphan renders obvious the invention of claim 9, above. The combination teaches a microphone as an audio sensor for detecting environmental noise and processing the noise to determine sleep related information pertaining to the user, and communicating the data and processed data using wireless and cloud communication means. The combination lacks showing wherein the processing system is further configured to: receive a voice-based query via the microphone; output information based on the voice-based query via the wireless network interface; receive data from the cloud-based server system via the wireless network interface; and output a response to the voice-based query via the speaker, wherein the response indicates the attributed environmental event as the cause of the user waking. Horling teaches that it is known in the field of art to use voice-activated device interactions to activate a query and receive information related to the query (para. 0158-0161). Horling is relied upon to teach that it is known to use a microphone of an electronic device to collect voice input (para. 0004), and to use this feature as a voice-activated assistant to obtain information (para. 0007), wherein the query and response include information pertinent to the user’s home environment, such as the temperature and noise which affect the user (para. 0158-0161). Since the combination teaches monitoring for environmental noise, and Horling teaches monitoring to sounds in the home in order to inform the user, including informing the user in response to a voice-based-query via a microphone of a device also rendered obvious by the combination, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maslik and Auphan in view of Horling to expressly incorporate the ability to use the microphone to request information pertaining to the user’s environment via voice-based query, using the same wireless, cloud-based network of communication. After the modification, the device of the combination would be able to directly respond to a user’s speech requesting the same output of information pertaining to the user’s environment and how it affects sleep and awake states of the user. The motivation for modification is to provide a known benefit of voice assist, as known in the art, as another means of outputting data. .  

Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Maslik, in further view of Giusti et al (US 2020/0410072 A1, hereinafter “Giusti”), and Teshirogi et al (US 2010/0153045 A1, hereinafter “Teshirogi”).
The applied reference, Giusti, has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 8, Maslik shows wherein contactless sensor outputs low-power CW radar (see the rejection of claim 2 above). Maslik lacks expressly showing that the output characteristics of the radar are within 57-64 GHz and a peak EIRP of less than 20 dBm. Giusti teaches that it is known in radar-based communications (para. 0032), such as when continuously or periodically monitoring an environment (para. 0034, 0057) to use low-power CW radar (para. 0063), wherein the radar signals comprise an output range that includes 57-63 GHz (para. 0064, wherein this is included in the claimed range). Since this is a known output range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have expressly used low-power CW radar communications that comprise the output range taught by Giusti. Teshirogi further teaches that it is known in the field of art for UWB devices (as rejected in claim 2 above, Maslik shows UWB radar) that the CW radar comprises a peak EIRP of less than 20 dBm (para. 0025). Since this is a known output range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further have the contactless sensor output a peak EIRP of less than 20 dBm as taught by Teshirogi. The combination of Maslik, Giusti, and Teshirogi renders obvious the claimed contactless sensor outputting low-power CW within 57-64 GHz and a peak EIRP of less than 20 dBm.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792